NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
            precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 190580-U

                                Order filed September 28, 2022
      ____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
      ILLINOIS,                                          )       of the 10th Judicial Circuit,
                                                         )       Peoria County, Illinois.
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-19-0580
              v.                                         )       Circuit No. 06-CF-359
                                                         )
      JOE LEE STEWART,                                   )       The Honorable
                                                         )       Katherine S. Gorman,
              Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justices Hauptman and Holdridge concurred in the judgment.
      ____________________________________________________________________________

                                                   ORDER

¶1          Held: The circuit court erred when it allowed the State to participate at the cause-and-
                  prejudice stage of successive postconviction proceedings.

¶2          In 2006, the defendant, Joe Lee Stewart, was convicted of first degree murder and was

     sentenced to 55 years of imprisonment. In 2019, the circuit court denied Stewart’s motion for

     leave to file a successive postconviction petition, which, like his initial postconviction petition,

     alleged that his trial counsel labored under a conflict of interest. On appeal, Stewart argues that
     the court erred when it denied his motion for leave. We reverse and remand for further

     proceedings.

¶3                                           I. BACKGROUND

¶4          Most of the facts pertinent to this appeal have been presented in previous appeals filed by

     Stewart; in particular, People v. Stewart (Stewart III), 2018 IL App (3d) 160408.

¶5           In 2006, Stewart was found guilty of the first degree murder (720 ILCS 5/9-1(a)(1)

     (West 2004)) of Leon Riley. At the time he shot and killed Riley on August 27, 2005, Stewart

     was two months shy of his 21st birthday. Stewart was sentenced to a total of 55 years of

     imprisonment—30 years on the first degree murder conviction plus 25 years for a firearm

     enhancement.

¶6          On direct appeal, this court awarded Stewart additional credit toward his sentence for

     time spent in presentence custody but otherwise affirmed his conviction and sentence. People v.

     Stewart (Stewart I), No. 3-06-0874 (2008) (unpublished summary order under Illinois Supreme

     Court Rule 23).

¶7          On September 8, 2008, Stewart filed a pro se postconviction petition alleging, inter alia,

     that trial counsel, Mark Rose, labored under a conflict of interest because Rose had previously

     represented Riley. The petition also alleged that Rose was ineffective for failing to disclose to

     him the former representation of Riley, thereby depriving Stewart of the opportunity to waive his

     right to conflict-free counsel. The circuit court summarily dismissed the petition as frivolous and

     patently without merit, and this court affirmed the circuit court’s ruling on appeal. People v.

     Stewart (Stewart II), 405 Ill. App. 3d 1216 (2010) (table) (unpublished order under Illinois

     Supreme Court Rule 23). This court’s decision noted, inter alia, that Stewart had “failed to

     attach any affidavits, records, or other evidence to support his allegations of conflict of interest”


                                                       2
     and that he had failed to include facts sufficient to “make clear the nature of the conflict of

     interest he allege[d].” Id., slip order at 6.

¶8           On July 9, 2015, Stewart filed a pro se pleading entitled “Motion in Nature of Writ of

     Error Coram Nobis.” The pleading alleged that relief was being sought under section 2-1401 of

     the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2014)). The pleading also realleged the

     conflict-of-interest argument that Stewart raised in his 2008 postconviction petition. This time,

     Stewart included a document indicating that one of the attorneys representing Riley in a 2002

     aggravated robbery case was “M. Rose.” Stewart further stated that he was able to secure the

     document with the help of family members and that he “exercised due diligence in securing this

     information/evidence as directed by the appellate court.”

¶9           Significant discussion was had in the circuit court about whether Stewart’s pleading was

     actually a postconviction petition. The State ultimately filed a motion to dismiss the pleading,

     which addressed it as a section 2-1401 petition. Stewart was allowed to file a pro se response,

     even though the record does not indicate his public defender had withdrawn. Stewart’s response

     argued that the conflict was a per se conflict and asked that the court construe the pleading as a

     successive postconviction petition. Stewart also attached a “Motion for Leave to File Successive

     Post-Conviction Petition Pursuant to 725 ILCS 5/122-1(f).” In that motion, Stewart argued that

     he had cause for failing to bring the conflict-of-interest claim in his previous postconviction

     petition because he was waiting on family members to assist him in obtaining the necessary

     documentation of Rose’s prior representation of Riley. He also alleged that prejudice resulted

     from his failure to bring the claim earlier because “the claim infected [his] judgment of

     conviction.”




                                                       3
¶ 10           In its order granting the State’s motion to dismiss, the circuit court repeatedly referred to

       Stewart’s pleading as a postconviction petition. The court ruled that Stewart’s pleading was

       untimely, barred by res judicata, and “fail[ed] to ‘clearly set forth the respects in which

       petitioner’s constitutional rights were violated.’ ” The court’s order also stated that the ruling

       was a final judgment under section 122-2.1(a)(2) of the Post-Conviction Hearing Act (Act) (725

       ILCS 5/122-2.1(a)(2) (West 2014)).

¶ 11           On appeal, this court held that the circuit court erred when it recharacterized Stewart’s

       pleading as a postconviction petition without providing him the proper admonishments pursuant

       to People v. Shellstrom, 216 Ill. 2d 45 (2005). Stewart III, 2018 IL App (3d) 160408, ¶ 16.

       Accordingly, we vacated the circuit court’s judgment and remanded the case for the circuit court

       to provide Shellstrom admonishments. Id. ¶ 22.

¶ 12           On February 13, 2019, before the case was addressed on remand, Stewart filed a motion

       for leave to file a successive postconviction petition. In that motion, Stewart alleged that cause

       existed for his failure to bring his conflict-of-interest claim earlier because (1) the supreme

       court’s decision in People v. Hernandez, 231 Ill. 2d 134 (Sept. 18, 2008), changed the law

       regarding per se conflicts of interest; (2) he had newly discovered evidence in the form of a

       document showing Rose’s prior representation of Riley; (3) he was only able to obtain the

       document with the assistance of his family; and (4) fundamental fairness precluded the

       application of res judicata. Stewart further alleged that prejudice was presumed from a per se

       conflict of interest.

¶ 13           The circuit court held a hearing on pending matters on April 5, 2019. After giving

       Stewart the Shellstrom admonishments, the court asked whether Stewart intended to withdraw

       his 2015 motion in favor of his February 2019 motion for leave to file a successive


                                                         4
       postconviction petition. It was determined that Stewart wanted to amend the 2015 motion so it

       could be recharacterized as a successive postconviction petition. The prosecutor stated that “I

       think we just need to set it over to give the State an opportunity to respond to whether he should

       get leave.” The case was continued.

¶ 14          On April 18, 2019, Stewart filed another pro se motion for leave to file a successive

       postconviction petition. That motion realleged the same cause-and-prejudice argument from his

       February 2019 motion. Stewart also filed an amended postconviction petition, which detailed his

       per se conflict-of-interest claim.

¶ 15          At a hearing on June 28, 2019, Stewart indicated that he wished to proceed on his April

       2019 filing. The case was continued, and the State was given leave to file a response.

¶ 16          The State filed its response on September 20, 2019, the same day the circuit court held a

       hearing on Stewart’s motion for leave. At the hearing, the court denied Stewart’s motion, ruling

       that “this issue has been previously litigated in the first post-conviction petition and then again

       during the appeal.”

¶ 17          Stewart appealed.

¶ 18                                             II. ANALYSIS

¶ 19          On appeal, Stewart argues that the circuit court erred when it denied his motion for leave

       to file a successive postconviction petition. Specifically, he contends, inter alia, that the court

       impermissibly allowed the State to participate at the cause-and-prejudice stage of successive

       postconviction proceedings.

¶ 20          Section 122-1(f) of the Act states that a petitioner may file a successive postconviction

       petition only if he or she obtains leave of court to do so. 725 ILCS 5/122-1(f) (West 2018).

       “Leave of court may be granted only if a petitioner demonstrates cause for his or her failure to

                                                         5
       bring the claim in his or her initial post-conviction proceedings and prejudice results from that

       failure.” Id. We review a circuit court’s decision to deny leave of court to file a successive

       postconviction petition de novo. People v. Lusby, 2020 IL 124046, ¶ 27.

¶ 21          In People v. Bailey, 2017 IL 121450, our supreme court addressed the question of

       whether the State should be allowed to participate in the cause-and-prejudice determination of

       successive postconviction proceedings. The Bailey court reasoned that

                              “Because the [circuit] court is capable of making an independent

                      determination on the legal question of whether adequate facts have been

                      alleged for a prima facie showing of cause and prejudice and because the

                      statute makes no provision for an evidentiary hearing and the petition,

                      itself, is not actually filed until leave has been granted by the court, we see

                      no reason for the State to be involved at the cause and prejudice stage.”

                      Id. ¶ 25.

       The Bailey court also emphasized that it would be inequitable, fundamentally unfair, and

       potentially violative of due process to allow the State to participate because (1) successive

       postconviction petitions are usually filed pro se and (2) the Act does not provide for the

       petitioner to receive representation by counsel unless the petition is docketed. Id. ¶ 27. For these

       reasons, the Bailey court held that “the State should not be permitted to participate at the cause

       and prejudice stage of successive postconviction proceedings.” Id. ¶ 24.

¶ 22          In this case, the circuit court allowed the State to participate at the cause-and-prejudice

       stage by allowing it to file a response to Stewart’s pro se successive postconviction petition.

       Doing so was error. Id.




                                                         6
¶ 23          Regarding the remedy for such an error, our supreme court expounded on Bailey’s

       holding in Lusby, 2020 IL 124046, in part by establishing that when the State has participated in

       the cause-and-prejudice stage, a reviewing court has the discretion to (1) consider the defendant-

       petitioner’s motion for leave on its merits in the interest of judicial economy or (2) remand the

       case for the circuit court to conduct the independent determination. Id. ¶ 29 n.1. Notably, the

       Lusby court did not indicate which remedy was preferable. See id.

¶ 24          In part because “judicial economy” is an ill-defined notion, we choose to remand the

       case. Further, we direct the circuit court to assign the case to another judge to ensure that a truly

       independent determination of Stewart’s motion for leave can be made. People v. Smith, 2020 IL

       App (3d) 170666, ¶ 11.

¶ 25                                           III. CONCLUSION

¶ 26          The judgment of the circuit court of Peoria County is reversed, and the cause is remanded

       for further proceedings.

¶ 27          Reversed and remanded.




                                                         7